                     CRIMINAL CAUSE FOR JURY TRIAL

BEFORE: SEYBERT,J.     DATE: 10/10/2019        TIME:    9:30

DOCKET NUMBER: CR 17-372           TITLE: USA-V-CHARTIER

DEFT NAME: MICHAEL WATTS                                DEFT: #4
      X PRESENT    NOT PRESENT        IN CUSTODY    X    ON BAIL

                      CHRISTOPHER WRIGHT;
     ATTY. FOR DEFT.: JOSEPH RYAN                         X C.J.A.
                     X PRESENT       NOT PRESENT            RET

          KAITLIN FARRELL;
A.U.S.A. WHITMAN KNAPP                    DEPUTY CLERK: C. BARAN

COURT REPORTER:     X M. FOLEY            F. GUERINO
   P. LOMBARDI      X M. STEIGER          D. TURSI       X O. WICKER


 X   CASE CALLED.   ALL COUNSEL PRESENT.

 X   JURY SWORN.

 X   OPENING STATEMENTS.

 X   WITNESS(ES) CALLED.

 X   DEFT. CONTINUED ON BAIL.

 X   OTHER: TRIAL TO RESUME 10/16/2019 AT 9:30AM                       .
